DEMOCRATIC NATIONAL COMMITTEE,      ]   Appeals from the United
et al.,                             ]   States District Court for
        Plaintiffs-Appellees,       ]   the Western District of
                                    ]   Wisconsin.
Nos. 20-1538 & 20-1546     v.       ]
                                    ]   Nos. 3:20-cv-00249-wmc,
MARGE BOSTELMANN, et al.,           ]        3:20-cv-00278-wmc,&
        Defendants                  ]        3:20-cv-00284-wmc
                                    ]
and                                 ]   William M. Conley,
                                    ]        Judge.
REPUBLICAN NATIONAL COMMITTEE,      ]
et al.,                             ]
        Defendants-Appellants,      ]
------------------------------------]
DEMOCRATIC NATIONAL COMMITTEE,      ]
et al.,                             ]
        Plaintiffs-Appellees,       ]
                                    ]
Nos. 20-1539 & 20-1545     v.       ]
                                    ]
MARGE BOSTELMANN, et al.,           ]
        Defendants,                 ]
                                    ]
APPEAL OF: WISCONSIN STATE          ]
LEGISLATURE                         ]
                                    ]
